Title: From George Washington to the Continental Congress Executive Committee, 7 January 1777
From: Washington, George
To: Continental Congress Executive Committee



Gentlemen
Morris Town January 7th 1777

I have understood that the Foundery for casting brass Cannon which was begun at Philadelphia with good prospect of success has for sometime past been neglected—The importance of having a large number of feild peices against the Spring Campaign is so very evident

that I most earnestly beg every spring may be set in motion to procure them.
If the Founder is unskilful in his business I will send a Mr Byers who is experienced in it he having cast a number of very good ones in N: York I have forwarded Captain Cr[a]in to Philadelphia in order to prepare fix’d Ammunition of all kinds, you will please to give him every Assistance in your power—The Cannon to be cast must be generally six pounders, some three pounders and a few twelves—The fix’d ammunition must be for these Calibres.
The persons who have been employed in making the Carriages must be very industriously kept to work for mounting the Cannon that may be cast. I am Gent. Your most Obedt hble servt

Go: Washington


P.S. The Letter from Mr Morris of the 1st Instt with 50,000 Dollars came duly to hand.

